Exhibit 10.10
ARDEA BIOSCIENCES, INC.
2004 STOCK INCENTIVE PLAN
(As Amended and Restated Effective February 10, 2006)
(As Amended December 21, 2006)
(As Amended and Restated Effective June 29, 2007)
(As Amended and Restated Effective December 16, 2009)
ARTICLE ONE
GENERAL PROVISIONS
     I. PURPOSE OF THE PLAN
          This 2004 Stock Incentive Plan is intended to promote the interests of
Ardea Biosciences, Inc., a Delaware corporation, by providing eligible persons
in the Corporation’s service with the opportunity to acquire a proprietary
interest, or otherwise increase their proprietary interest, in the Corporation
as an incentive for them to remain in such service.
          Capitalized terms shall have the meanings assigned to such terms in
the attached Appendix or as otherwise defined in the Plan.
     II. STRUCTURE OF THE PLAN
          A. The Plan shall be divided into three separate equity incentive
programs:
          1. the Discretionary Grant Program under which eligible persons may,
at the discretion of the Plan Administrator, be granted options to purchase
shares of Common Stock or stock appreciation rights tied to the value of such
Common Stock;
          2. the Stock Issuance Program under which eligible persons may, at the
discretion of the Plan Administrator, be issued shares of Common Stock pursuant
to restricted stock awards, restricted stock units or other share right awards
which vest upon the completion of a designated service period or the attainment
of pre-established performance milestones, or such shares of Common Stock may be
issued through direct purchase or as a bonus for services rendered the
Corporation (or any Parent or Subsidiary); and
          3. the Automatic Option Grant Program under which eligible
non-Employee Board members will automatically receive option grants at
designated intervals over their period of continued Board service.

1



--------------------------------------------------------------------------------



 



          B. The provisions of Articles One and Five shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.
     III. ADMINISTRATION OF THE PLAN
          A. The Board shall serve as the Plan Administrator.
          B. The Plan Administrator shall have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the provisions of the
Plan and any outstanding stock options, stock appreciation rights, stock
issuances or other stock-based awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator shall be final and binding on all
parties who have an interest in the Plan or any stock option, stock appreciation
right, stock issuance or other stock-based award thereunder.
          C. Service as the Plan Administrator shall constitute service as a
Board member, and the individuals serving in that capacity shall accordingly be
entitled to full indemnification and reimbursement as Board members for their
service as Plan Administrator. No individual serving in his or her capacity as
Plan Administrator shall be liable for any act or omission made in good faith
with respect to the Plan or any stock option, stock appreciation right, stock
issuance or other stock-based award made or granted under the Plan.
     IV. ELIGIBILITY
          A. The persons eligible to participate in the Discretionary Grant and
Stock Issuance Programs are as follows:

  1.   Employees;     2.   non-Employee members of the Board or the board of
directors of any Parent or Subsidiary; and     3.   consultants and other
independent advisors who provide services to the Corporation (or any Parent or
Subsidiary).

          B. The Plan Administrator shall have full authority to determine,
(i) with respect to the grant of options or stock appreciation rights under the
Discretionary Grant Program, which eligible persons are to receive such grants,
the time or times when those grants are to be made, the number of shares to be
covered by each such grant, the status of a granted option as either an
Incentive Option or a Non-Statutory Option, the time or times when each option
or stock appreciation right is to become exercisable, the vesting schedule (if
any) applicable to the option or stock appreciation right and the maximum term
for which the option or stock appreciation right is to remain outstanding and
(ii) with respect to stock issuances or other stock-based awards under the Stock
Issuance Program, which eligible persons are to receive such issuances or
awards, the time or times when the issuances or awards are to be made, the
number of shares subject to each such issuance or award, the vesting schedule
(if any)

2



--------------------------------------------------------------------------------



 



applicable to the shares which are the subject of each issuance or award and the
consideration for such shares.
          C. The Plan Administrator shall have the absolute discretion either to
grant options or stock appreciation rights in accordance with the Discretionary
Grant Program or to effect stock issuances and other stock-based awards in
accordance with the Stock Issuance Program.
          D. The individuals who shall be eligible to participate in the
Automatic Option Grant Program shall be limited to (i) those individuals who
first become non-Employee Board members on or after the Plan Effective Date,
whether through appointment by the Board or election by the Corporation’s
stockholders, and (ii) those individuals who continue to serve as non-Employee
Board members after the Plan Effective Date. A non-Employee Board member who has
previously been an Employee shall not be eligible to receive an option grant
under the Automatic Option Grant Program at the time he or she first becomes a
non-Employee Board member, but shall be eligible to receive periodic option
grants under the Automatic Option Grant Program while he or she continues to
serve as a non-Employee Board member.
     V. STOCK SUBJECT TO THE PLAN
          A. The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired Common Stock, including shares repurchased by the
Corporation on the open market. The number of shares of Common Stock initially
reserved for issuance over the term of the Plan shall not exceed 2,050,000
shares. Such reserve shall consist of (i) the number of shares estimated to be
transferred to this Plan from the Predecessor Plan, including the shares subject
to outstanding options under the Predecessor Plan to be transferred to this
Plan, upon stockholder approval of the Plan at the 2004 Annual Meeting,
(ii) plus an additional increase of approximately 1,200,000 shares.
          B. The number of shares of Common Stock available for issuance under
the Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan, beginning with calendar year 2005, by
an amount equal to five percent of the sum of the following share numbers,
calculated as of the last trading day in December of the immediately preceding
calendar year: (i) the total number of shares of Common Stock outstanding on
that date and (ii) the number of shares of Common Stock into which the
outstanding shares of the Corporation’s preferred stock are convertible on that
date. In no event shall any such annual increase exceed 2,000,000 shares.
          C. No one person participating in the Plan may receive stock options,
stand-alone stock appreciation rights, direct stock issuances (whether vested or
unvested) or other stock-based awards (whether in the form of restricted stock
units or other share-right awards) for more than an aggregate of 1,000,000
shares of Common Stock per calendar year.
          D. Shares of Common Stock subject to outstanding options (including
options transferred to this Plan from the Predecessor Plan) or other awards made
under the Plan shall be available for subsequent issuance under the Plan to the
extent (i) those options or awards expire or terminate for any reason prior to
the issuance of the shares of Common Stock subject to

3



--------------------------------------------------------------------------------



 



those options or awards or (ii) the awards are cancelled in accordance with the
exchange/repricing provisions of Article Two. Unvested shares issued under the
Plan and subsequently forfeited or repurchased by the Corporation, at a price
per share not greater than the original issue price paid per share, pursuant to
the Corporation’s repurchase rights under the Plan shall be added back to the
number of shares of Common Stock reserved for issuance under the Plan and shall
accordingly be available for subsequent reissuance. Should the exercise price of
an option under the Plan be paid with shares of Common Stock, then the
authorized reserve of Common Stock under the Plan shall be reduced only by the
net number of shares issued under the exercised stock option. Should shares of
Common Stock otherwise issuable under the Plan be withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise
of an option or stock appreciation right or the issuance of fully-vested shares
under the Stock Issuance Program, then the number of shares of Common Stock
available for issuance under the Plan shall be reduced only by the net number of
shares issued under the exercised stock option or stock appreciation right or
the net number of fully-vested shares issued under the Stock Issuance Program.
Such withholding shall in effect be treated under the Plan as a cash bonus,
payable directly to the applicable taxing authorities on behalf of the
individual concerned, in an amount equal to the Fair Market Value of the
withheld shares, and not as an issuance and immediate repurchase of those
shares.
          E. If any change is made to the Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding Common Stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made by the Plan Administrator to (i) the maximum number and/or class of
securities issuable under the Plan; (ii) the maximum number and/or class of
securities for which any one person may be granted stock options, stand-alone
stock appreciation rights, direct stock issuances and other stock-based awards
under the Plan per calendar year; (iii) the number and/or class of securities
for which grants are subsequently to be made under the Automatic Option Grant
Program to new and continuing non-Employee Board members for service on the
Board or any Board committee; (iv) the number and/or class of securities and the
exercise or base price per share in effect under each outstanding option or
stock appreciation right under the Plan; (v) the number and/or class of
securities subject to each outstanding restricted stock unit or other
stock-based award under the Plan; (vi) the number and/or class of securities and
exercise price per share in effect under each outstanding option transferred to
this Plan from the Predecessor Plan; and (vii) the maximum number and/or class
of securities by which the share reserve is to increase automatically each
calendar year pursuant to the provisions of Section V.B of this Article One.
Such adjustments to the outstanding options, stock appreciation rights or other
stock-based awards are to be effected in a manner which shall preclude the
enlargement or dilution of rights and benefits under those options, stock
appreciation rights or other stock-based awards. The adjustments determined by
the Plan Administrator shall be final, binding and conclusive.
          F. Outstanding awards granted pursuant to the Plan shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

4



--------------------------------------------------------------------------------



 



ARTICLE TWO
DISCRETIONARY GRANT PROGRAM
     I. OPTION TERMS
          Each option shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided, however, that each such document
shall comply with the terms specified below. Each document evidencing an
Incentive Option shall, in addition, be subject to the provisions of the Plan
applicable to Incentive Options.
     A. Exercise Price.
          1. The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than 100% of the Fair Market Value per share
of Common Stock on the option grant date.
          2. The exercise price shall become immediately due upon exercise of
the option and shall, subject to the provisions of the documents evidencing the
option, be payable in one or more of the following forms:
               (i) cash or check made payable to the Corporation;
               (ii) shares of Common Stock valued at Fair Market Value on the
Exercise Date; or
               (iii) to the extent the option is exercised for vested shares,
through a special sale and remittance procedure pursuant to which the Optionee
shall concurrently provide irrevocable instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm in
order to complete the sale.
          Except to the extent such sale and remittance procedure is utilized,
payment of the exercise price for the purchased shares must be made on the
Exercise Date.
          B. Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten years measured
from the option grant date.

5



--------------------------------------------------------------------------------



 



          C. Effect of Termination of Service.
               1. The following provisions shall govern the exercise of any
options granted pursuant to the Discretionary Grant Program that are outstanding
at the time of the Optionee’s cessation of Service:
               (i) Any option outstanding at the time of the Optionee’s
cessation of Service shall remain exercisable for such period of time thereafter
as shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term. However, in the event an Optionee should cease
Employee status by reason of Retirement, Permanent Disability or death, any
outstanding option granted to such Optionee under the Discretionary Grant
Program shall remain exercisable for the remainder of the option term.
               (ii) Any option outstanding at the time of the Optionee’s death
and exercisable in whole or in part at that time may be subsequently exercised
by the personal representative of the Optionee’s estate or by the person or
persons to whom the option is transferred pursuant to the Optionee’s will or the
laws of inheritance or by the Optionee’s designated beneficiary or beneficiaries
of that option if a beneficiary or beneficiaries are designated pursuant to
Section I.F. of this Article Two.
               (iii) Should the Optionee’s Service be terminated for Misconduct
or should the Optionee otherwise engage in Misconduct while holding one or more
outstanding options granted under this Article Two, then all options held by the
Optionee shall terminate immediately and cease to be outstanding.
               (iv) During the applicable post-Service exercise period, the
option may not be exercised in the aggregate for more than the number of vested
shares for which that option is exercisable on the Exercise Date. No additional
shares shall vest under the option following the Optionee’s cessation of
Service, except to the extent (if any) specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with the Optionee. Upon the expiration of the applicable exercise period or (if
earlier) upon the expiration of the option term, the option shall terminate and
cease to be outstanding for any shares for which the option has not been
exercised.
               2. The Plan Administrator shall have complete discretion,
exercisable either at the time an option is granted or at any time while the
option remains outstanding, to:
               (i) extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term; and

6



--------------------------------------------------------------------------------



 



               (ii) permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of Common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.
          D. Stockholder Rights. The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person has exercised the option, paid the exercise price and become a holder of
record of Common Stock.
          E. Repurchase Rights. The Plan Administrator shall have the discretion
to grant options which are exercisable for unvested shares of Common Stock.
Should the Optionee cease Service while such shares are unvested, the
Corporation shall have the right to repurchase any or all of those unvested
shares at a price per share equal to the lower of (i) the exercise price paid
per share or (ii) the Fair Market Value per share of Common Stock at the time of
repurchase. The terms upon which such repurchase right shall be exercisable
(including the period and procedure for exercise and the appropriate vesting
schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.
          F. Limited Transferability of Options. During the lifetime of the
Optionee, options shall be exercisable only by the Optionee and shall not be
assignable or transferable other than by will or by the laws of inheritance
following the Optionee’s death. However, the Plan Administrator may permit an
assignment, in whole or in part, during the Optionee’s lifetime, of a
Non-Statutory Option, if such assignment is in connection with the Optionee’s
estate plan and is to one or more Family Members of the Optionee or to a trust
established exclusively for the Optionee and/or one or more such Family Members
or is pursuant to a domestic relations order covering the option as marital
property. The assigned portion may only be exercised by the person or persons
who acquire a proprietary interest in the option pursuant to the assignment. The
terms applicable to the assigned portion shall be the same as those in effect
for the option immediately prior to such assignment and shall be set forth in
such documents issued to the assignee as the Plan Administrator may deem
appropriate. Notwithstanding the foregoing, the Optionee may also designate one
or more persons as the beneficiary or beneficiaries of his or her outstanding
options under this Article Two, and the options shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding those options. Such beneficiary or
beneficiaries shall take the transferred options subject to all the terms and
conditions of the applicable agreement evidencing each such transferred option,
including (without limitation) the limited time period during which the option
may be exercised following the Optionee’s death.
     II. INCENTIVE OPTIONS
          The terms specified below shall be applicable to all Incentive
Options. Except as modified by the provisions of this Section II, all the
provisions of Articles One, Two and Five shall be applicable to Incentive
Options. Options which are specifically designated as Non-Statutory Options when
issued under the Plan shall not be subject to the terms of this Section II.

7



--------------------------------------------------------------------------------



 



          A. Eligibility. Incentive Options may only be granted to Employees.
          B. Dollar Limitation. The aggregate Fair Market Value of the shares of
Common Stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of $100,000.
          To the extent the Employee holds two or more Incentive Options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options were granted.
          C. 10% Stockholder. If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than 110% of the Fair Market Value per share of Common Stock on the option
grant date, and the option term shall not exceed five years measured from the
option grant date.
     III. STOCK APPRECIATION RIGHTS
          A. Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights in accordance with this Section III to selected Optionees or other
individuals eligible to participate in the Discretionary Grant Program.
          B. Types. Three types of stock appreciation rights shall be authorized
for issuance under this Section III: (i) tandem stock appreciation rights
(“Tandem Rights”), (ii) stand-alone stock appreciation rights (“Stand-alone
Rights”) and (iii) limited stock appreciation rights (“Limited Rights”).
          C. Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.
               1. One or more Optionees may be granted a Tandem Right,
exercisable upon such terms and conditions as the Plan Administrator may
establish, to elect between the exercise of the underlying option for shares of
Common Stock or the surrender of that option in exchange for a distribution from
the Corporation in an amount equal to the excess of (i) the Fair Market Value
(on the option surrender date) of the number of shares in which the Optionee is
at the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares.
               2. No such option surrender shall be effective unless it is
approved by the Plan Administrator, either at the time of the actual option
surrender or at any earlier time. If the surrender is so approved, then the
distribution to which the Optionee shall accordingly become entitled under this
Section III may be made in shares of Common Stock valued at Fair Market Value on
the option surrender date, in cash, or partly in shares and partly in cash, as
the Plan Administrator shall in its sole discretion deem appropriate.

8



--------------------------------------------------------------------------------



 



               3. If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten years after the date of the option grant.
          D. Stand-Alone Rights. The following terms and conditions shall govern
the grant and exercise of Stand-alone Rights:
               1. One or more individuals eligible to participate in the
Discretionary Grant Program may be granted a Stand-alone Right not tied to any
underlying option under this Discretionary Grant Program. The Stand-alone Right
shall relate to a specified number of shares of Common Stock at a specified base
price and shall be exercisable upon such terms and conditions as the Plan
Administrator may establish. In no event, however, may the Stand-alone Right
have a maximum term in excess of ten years measured from the grant date. Upon
exercise of the Stand-alone Right, the holder shall be entitled to receive a
distribution from the Corporation in an amount equal to the excess of (i) the
aggregate Fair Market Value (on the exercise date) of the shares of Common Stock
underlying the exercised right over (ii) the aggregate base price in effect for
those shares.
               2. The number of shares of Common Stock underlying each
Stand-alone Right and the base price in effect for those shares shall be
determined by the Plan Administrator in its sole discretion at the time the
Stand-alone Right is granted. In no event, however, may the base price per share
be less than the Fair Market Value per underlying share of Common Stock on the
grant date. In the event outstanding Stand-alone Rights are to be assumed in
connection with a Change in Control or otherwise continued in effect, the shares
of Common Stock underlying each such Stand-alone Right shall be adjusted
immediately after such Change in Control so as to apply to the number and class
of securities into which those shares of Common Stock would have been converted
in consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the base price per share in effect under each
outstanding Stand-alone Right, provided the aggregate base price shall remain
the same. To the extent the actual holders of the Corporation’s outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation may, in connection with the
assumption or continuation of the outstanding Stand-alone Rights under the
Discretionary Grant Program, substitute, for the securities underlying those
assumed rights, one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in the
Change in Control.
               3. Stand-alone Rights shall be subject to the same
transferability restrictions applicable to Non-Statutory Options and may not be
transferred during the holder’s lifetime, except if such assignment is in
connection with the holder’s estate plan and is to one or more Family Members of
the holder or to a trust established for the holder and/or one or more such
Family Members or pursuant to a domestic relations order covering the
Stand-alone Right as marital property. In addition, one or more beneficiaries
may be designated for an outstanding

9



--------------------------------------------------------------------------------



 



Stand-alone Right in accordance with substantially the same terms and provisions
as set forth in Section I.F of this Article Two.
               4. The distribution with respect to an exercised Stand-alone
Right may be made in shares of Common Stock valued at Fair Market Value on the
exercise date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.
               5. The holder of a Stand-alone Right shall have no stockholder
rights with respect to the shares subject to the Stand-alone Right unless and
until such person shall have exercised the Stand-alone Right and become a holder
of record of the shares of Common Stock issued upon the exercise of such
Stand-alone Right.
          E. Limited Rights. The following terms and conditions shall govern the
grant and exercise of Limited Rights:
               1. One or more Section 16 Insiders may, in the Plan
Administrator’s sole discretion, be granted Limited Rights with respect to their
outstanding options under this Article Two.
               2. Upon the occurrence of a Hostile Tender-Offer, the Section 16
Insider shall have the unconditional right (exercisable for a thirty (30)-day
period following such Hostile Tender-Offer) to surrender each option with such a
Limited Right to the Corporation. The Section 16 Insider shall in return be
entitled to a cash distribution from the Corporation in an amount equal to the
excess of (i) the Tender-Offer Price of the number of shares in which the
Optionee is at the time vested under the surrendered option (or surrendered
portion thereof) over (ii) the aggregate exercise price payable for those vested
shares. Such cash distribution shall be made within five days following the
option surrender date.
               3. The Plan Administrator shall pre-approve, at the time such
Limited Right is granted, the subsequent exercise of that right in accordance
with the terms of the grant and the provisions of this Section III. No
additional approval of the Plan Administrator or the Board shall be required at
the time of the actual option surrender and cash distribution. Any unsurrendered
portion of the option shall continue to remain outstanding and become
exercisable in accordance with the terms of the instrument evidencing such
grant.
          F. Post-Service Exercise. The provisions governing the exercise of
Tandem, Stand-alone and Limited Stock Appreciation Rights following the
cessation of the recipient’s Service shall be substantially the same as those
set forth in Section I.C of this Article Two for the options granted under the
Discretionary Grant Program.
          G. Net Counting. Upon the exercise of any Tandem, Stand-alone or
Limited Right under this Section III, the share reserve under Section V of
Article One shall only be reduced by the net number of shares actually issued by
the Corporation upon such exercise, and not by the gross number of shares as to
which such Tandem, Stand-alone or Limited Right is exercised. Accordingly, upon
the exercise of any such stock appreciation right, the number of shares
available for issuance under the Plan shall increase by the amount by which the
shares

10



--------------------------------------------------------------------------------



 



subject to that exercised stock appreciation right exceeds the number of shares
actually issued in connection with the exercise.
     IV. CHANGE IN CONTROL/HOSTILE TAKE-OVER
          A. In the event of a Change in Control, each outstanding option or
stock appreciation right under the Discretionary Grant Program shall
automatically accelerate so that each such option or stock appreciation right
shall, immediately prior to the effective date of that Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to such
option or stock appreciation right and may be exercised as to any or all of
those shares as fully vested shares of Common Stock. However, except as
otherwise provided in Section IV.B of this Article Two, an outstanding option or
stock appreciation right shall not become exercisable on such an accelerated
basis if and to the extent: (i) such option or stock appreciation right is to be
assumed by the successor corporation (or parent thereof) or is otherwise to
continue in full force and effect pursuant to the terms of the Change in Control
or (ii) such option or stock appreciation right is to be replaced with a cash
incentive program of the successor corporation which preserves the spread
existing at the time of the Change in Control on any shares as to which the
option or stock appreciation right is not otherwise at that time exercisable and
provides for subsequent payout of that spread in accordance with the same
exercise/vesting schedule applicable to those shares or (iii) the acceleration
of such option or stock appreciation right is subject to other limitations
imposed by the Plan Administrator at the time of the grant.
          B. Notwithstanding Section IV.A of this Article Two, the following
special vesting acceleration provisions shall be in effect for all options and
stock appreciation rights granted under the Discretionary Grant Program:
          1. Each outstanding option or stock appreciation right under this
Discretionary Grant Program which is at the time held by a then current Employee
shall, immediately prior to the effective date of a Change in Control,
automatically vest and become exercisable as to 50% of the total number of
unvested shares of Common Stock at the time subject to such outstanding option
or stock appreciation right, and each such option or stock appreciation right
may accordingly be exercised as to any or all of those accelerated shares as
fully vested shares of Common Stock.
          2. Should an Executive’s Service terminate by reason of an Involuntary
Termination within 3 months before or within 13 months following a Change in
Control, then each outstanding option or stock appreciation right under this
Discretionary Grant Program held by that Executive shall immediately vest and
become exercisable as to all the securities at the time subject to such
outstanding option or stock appreciation right, and each such option or stock
appreciation right may be exercised as to any or all of those securities as
fully-vested shares.
          3. Each outstanding option or stock appreciation right under this
Discretionary Grant Program which is at the time held by a then current
non-Employee Board member shall, immediately prior to the effective date of a
Change in Control, automatically vest and become exercisable as to all the
unvested shares of Common

11



--------------------------------------------------------------------------------



 



Stock at the time subject to such outstanding option or stock appreciation
right, and each such option or stock appreciation right may accordingly be
exercised for any or all of those shares as fully vested shares of Common Stock.
          C. All outstanding repurchase rights under the Discretionary Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of a Change
in Control, except to the extent: (i) those repurchase rights are to be assigned
to the successor corporation (or parent thereof) or are otherwise to continue in
full force and effect pursuant to the terms of the Change in Control or
(ii) such accelerated vesting is precluded by other limitations imposed by the
Plan Administrator at the time the repurchase right is issued.
          D. Immediately following the consummation of the Change in Control,
all outstanding options or stock appreciation rights under the Discretionary
Grant Program shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in full force and effect pursuant to the terms of the Change in Control.
          E. Each option which is assumed in connection with a Change in Control
or otherwise continued in effect shall be appropriately adjusted, immediately
after such Change in Control, to apply to the number and class of securities
which would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments to reflect such Change in Control shall also be
made to (i) the exercise price payable per share under each outstanding option,
provided the aggregate exercise price payable for such securities shall remain
the same, (ii) the maximum number and/or class of securities available for
issuance over the remaining term of the Plan and (iii) the maximum number and/or
class of securities for which any one person may be granted stock options,
stand-alone stock appreciation rights, direct stock issuances and other
stock-based awards under the Plan per calendar year and (iv) the maximum number
and/or class of securities by which the share reserve is to increase
automatically each calendar year. To the extent the actual holders of the
Corporation’s outstanding Common Stock receive cash consideration for their
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding
options under the Discretionary Grant Program, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control.
          F. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Change in Control, become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights and may be exercised as to any or all of
those shares as fully vested shares of Common Stock, whether or not those
options or stock appreciation rights are to be assumed in the Change in Control
or otherwise continued in effect. In addition, the Plan Administrator shall have
the discretionary authority to structure one or more of the Corporation’s
repurchase rights under the Discretionary Grant Program so that those rights

12



--------------------------------------------------------------------------------



 



shall immediately terminate upon the consummation of the Change in Control, and
the shares subject to those terminated rights shall thereupon vest in full.
          G. The Plan Administrator shall have full power and authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall become exercisable as to all the shares of Common Stock at the time
subject to those options or stock appreciation rights in the event the
Optionee’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period following the effective date of a Change
in Control in which those options or stock appreciation rights do not otherwise
fully accelerate. In addition, the Plan Administrator may structure one or more
of the Corporation’s repurchase rights so that those rights shall immediately
terminate with respect to any shares held by the Optionee at the time of such
Involuntary Termination, and the shares subject to those terminated repurchase
rights shall accordingly vest in full at that time.
          H. The Plan Administrator shall have the discretionary authority to
structure one or more outstanding options or stock appreciation rights under the
Discretionary Grant Program so that those options or stock appreciation rights
shall, immediately prior to the effective date of a Hostile Take-Over, become
exercisable as to all the shares of Common Stock at the time subject to those
options or stock appreciation rights and may be exercised as to any or all of
those shares as fully vested shares of Common Stock. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall terminate automatically upon the consummation of such
Hostile Take-Over, and the shares subject to those terminated rights shall
thereupon vest in full. Alternatively, the Plan Administrator may condition the
automatic acceleration of one or more outstanding options or stock appreciation
rights under the Discretionary Grant Program and the termination of one or more
of the Corporation’s outstanding repurchase rights under such program upon the
subsequent termination of the Optionee’s Service by reason of an Involuntary
Termination within a designated period following the effective date of such
Hostile Take-Over.
          I. The portion of any Incentive Option accelerated in connection with
a Change in Control or Hostile Take-Over shall remain exercisable as an
Incentive Option only to the extent the applicable $100,000 limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
Federal tax laws.
          J. Notwithstanding anything to the contrary set forth herein, any
stock appreciation rights granted under the Plan that are not exempt from the
requirements of Section 409A of the Code shall contain such provisions so that
such stock appreciation rights will comply with the requirements of Section 409A
of the Code. Such restrictions, if any, shall be determined by the Board and
contained in the agreement evidencing such stock appreciation right. For
example, such restrictions may include, without limitation, a requirement that a
stock appreciation right that is to be paid wholly or partly in cash must be
exercised and paid in accordance with a fixed pre-determined schedule.

13



--------------------------------------------------------------------------------



 



     V. EXCHANGE/REPRICING PROGRAMS
          A. The Plan Administrator shall have the authority to effect, at any
time and from time to time, with the consent of the affected holders but without
any requirement for stockholder approval, the cancellation of any or all
outstanding options or stock appreciation rights under the Discretionary Grant
Program (including outstanding options transferred from the Predecessor Plan)
and to grant in exchange one or more of the following: (i) new options or stock
appreciation rights covering the same or a different number of shares of Common
Stock but with an exercise or base price per share not less than the Fair Market
Value per share of Common Stock on the new grant date or (ii) cash or shares of
Common Stock, whether vested or unvested, equal in value to the value of the
cancelled options or stock appreciation rights.
          B. The Plan Administrator shall also have the authority, exercisable
at any time and from time to time, with the consent of the affected holders but
without any requirement for stockholder approval, to reduce the exercise or base
price of one or more outstanding options or stock appreciation rights to the
then current Fair Market Value per share of Common Stock or issue new options or
stock appreciation rights with a lower exercise or base price in immediate
cancellation of outstanding options or stock appreciation rights with a higher
exercise or base price.
ARTICLE THREE
STOCK ISSUANCE PROGRAM
     I. STOCK ISSUANCE TERMS
          Shares of Common Stock may be issued under the Stock Issuance Program,
either as vested or unvested shares, through direct and immediate issuances
without any intervening option grants. Each such stock issuance shall be
evidenced by a Stock Issuance Agreement that complies with the terms specified
below. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to share right awards or restricted stock units which entitle
the recipients to receive the shares underlying those awards or units upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those awards or units.
          A. Issue Price.
               1. The issue price per share shall be fixed by the Plan
Administrator, but shall not be less than 100% of the Fair Market Value per
share of Common Stock on the issuance date.
               2. Shares of Common Stock may be issued under the Stock Issuance
Program for any of the following items of consideration which the Plan
Administrator may deem appropriate in each individual instance:
               (i) cash or check made payable to the Corporation;

14



--------------------------------------------------------------------------------



 



               (ii) past services rendered to the Corporation (or any Parent or
Subsidiary); or
               (iii) any other valid consideration under the Delaware General
Corporation Law.
          B. Vesting Provisions.
               1. Shares of Common Stock issued under the Stock Issuance Program
may, in the discretion of the Plan Administrator, be fully and immediately
vested upon issuance or may vest in one or more installments over the
Participant’s period of Service or upon the attainment of specified performance
objectives. The elements of the vesting schedule applicable to any unvested
shares of Common Stock issued under the Stock Issuance Program shall be
determined by the Plan Administrator and incorporated into each Stock Issuance
Agreement. Shares of Common Stock may also be issued under the Stock Issuance
Program pursuant to share right awards or restricted stock units which entitle
the recipients to receive the shares underlying those awards or units upon the
attainment of designated performance goals or the satisfaction of specified
Service requirements or upon the expiration of a designated time period
following the vesting of those awards or units, including (without limitation) a
deferred distribution date following the termination of the Participant’s
Service. Deferrals by Participants will be made in accordance with Section 409A
of the Code. Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an Employee. The Board is authorized
to make deferrals of awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Employment or Retirement, and implement such other
terms and conditions consistent with the provisions of the Plan and in
accordance with applicable law.
               2. The Plan Administrator shall also have the discretionary
authority, consistent with Code Section 162(m), to structure one or more stock
issuances or restricted stock unit or share right awards so that the shares of
Common Stock subject to those issuances or awards shall vest (or vest and become
issuable) upon the achievement of certain pre-established corporate performance
goals based on one or more of the following criteria: (i) return on total
stockholder equity; (ii) earnings per share of Common Stock; (iii) net income
(before or after taxes); (iv) earnings before interest, taxes, depreciation and
amortization; (v) sales or revenue targets; (vi) return on assets, capital or
investment; (vii) cash flow: (viii) market share; (ix) cost reduction goals;
(x) budget comparisons; (xi) measures of customer satisfaction; (xii) any
combination of, or a specified increase in, any of the foregoing;
(xiii) implementation or completion of projects or processes strategic or
critical to the Corporation’s business operations; (xiv) achievement of advances
in research; (xv) new product development; (xvi) development of products to
pre-clinical phase; (xvii) commencement, advancement or completion of clinical
trials for a product; (xviii) FDA or other regulatory body approval for
commercialization of products; and (xix) the formation of joint ventures,
research or development collaborations, or the completion of other corporate
transactions intended to enhance the Corporation’s revenue or profitability or
expand its customer base. In addition, such performance goals may be based upon
the attainment of specified levels of the Corporation’s performance under one or
more of the measures described above relative to the performance of other
entities and may also be based on the performance of any of the Corporation’s
business units or divisions or any Parent or

15



--------------------------------------------------------------------------------



 



Subsidiary. Performance goals may include a minimum threshold level of
performance below which no award will be earned, levels of performance at which
specified portions of an award will be earned and a maximum level of performance
at which an award will be fully earned.
               3. Any new, substituted or additional securities or other
property (including money paid other than as a regular cash dividend) which the
Participant may have the right to receive with respect to the Participant’s
unvested shares of Common Stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of Common Stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.
               4. The Participant shall have full stockholder rights with
respect to any shares of Common Stock issued to the Participant under the Stock
Issuance Program, whether or not the Participant’s interest in those shares is
vested. Accordingly, the Participant shall have the right to vote such shares
and to receive any regular cash dividends paid on such shares. The Participant
shall not have any stockholder rights with respect to the shares of Common Stock
subject to a restricted stock unit or share right award until that award vests
and the shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding restricted stock unit or share
right awards, subject to such terms and conditions as the Plan Administrator may
deem appropriate.
               5. Should the Participant cease to remain in Service while
holding one or more unvested shares of Common Stock issued under the Stock
Issuance Program or should the performance objectives not be attained with
respect to one or more such unvested shares of Common Stock, then those shares
shall be immediately surrendered to the Corporation for cancellation, and the
Participant shall have no further stockholder rights with respect to those
shares. To the extent the surrendered shares were previously issued to the
Participant for consideration paid in cash or cash equivalent, the Corporation
shall repay to the Participant the lower of (i) the cash consideration paid for
the surrendered shares or (ii) the Fair Market Value of those shares at the time
of cancellation.
               6. The Plan Administrator may in its discretion waive the
surrender and cancellation of one or more unvested shares of Common Stock which
would otherwise occur upon the cessation of the Participant’s Service or the
non-attainment of the performance objectives applicable to those shares. Any
such waiver shall result in the immediate vesting of the Participant’s interest
in the shares of Common Stock as to which the waiver applies. Such waiver may be
effected at any time, whether before or after the Participant’s cessation of
Service or the attainment or non-attainment of the applicable performance
objectives. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to shares which were intended
at the time of issuance to qualify as performance-based compensation under Code
Section 162(m).
               7. Outstanding share right awards or restricted stock units under
the Stock Issuance Program shall automatically terminate, and no shares of
Common Stock shall

16



--------------------------------------------------------------------------------



 



actually be issued in satisfaction of those awards or units, if the performance
goals or Service requirements established for such awards or units are not
attained or satisfied. The Plan Administrator, however, shall have the
discretionary authority to issue vested shares of Common Stock under one or more
outstanding share right awards or restricted stock units as to which the
designated performance goals or Service requirements have not been attained or
satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were
intended, at the time those awards or units were granted, to qualify as
performance-based compensation under Code Section 162(m).
          C. Compliance with Section 409A of the Code.
          Notwithstanding anything to the contrary set forth herein, any
restricted stock unit granted under the Plan that is not exempt from the
requirements of Section 409A of the Code shall contain such provisions so that
such restricted stock unit award will comply with the requirements of
Section 409A of the Code. Such restrictions, if any, shall be determined by the
Board and contained in the agreement evidencing such restricted stock unit. For
example, such restrictions may include, without limitation, a requirement that
any Common Stock that is to be issued in a year following the year in which the
restricted stock unit vests must be issued in accordance with a fixed
pre-determined schedule.
     II. CHANGE IN CONTROL/HOSTILE TAKE-OVER
          A. All of the Corporation’s outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
Common Stock subject to those terminated rights shall immediately vest in full,
in the event of any Change in Control, except to the extent (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) or
are otherwise to continue in full force and effect pursuant to the terms of the
Change in Control or (ii) such accelerated vesting is precluded by other
limitations imposed in the Stock Issuance Agreement.
          B. Each outstanding restricted stock unit or share right award assumed
in connection with a Change in Control or otherwise continued in effect shall be
adjusted immediately after the consummation of that Change in Control so as to
apply to the number and class of securities into which the shares of Common
Stock subject to the award immediately prior to the Change in Control would have
been converted in consummation of such Change in Control had those shares
actually been outstanding at that time.
          C. The Plan Administrator shall have the discretionary authority to
structure one or more unvested stock issuances or one or more restricted stock
unit or other share right awards under the Stock Issuance Program so that the
shares of Common Stock subject to those issuances or awards shall automatically
vest (or vest and become issuable) in whole or in part immediately upon the
occurrence of a Change in Control or upon the subsequent termination of the
Participant’s Service by reason of an Involuntary Termination within a
designated period following the effective date of the Change in Control.
          D. The Plan Administrator shall also have the discretionary authority
to structure one or more unvested stock issuances or one or more restricted
stock unit or other share

17



--------------------------------------------------------------------------------



 



right awards under the Stock Issuance Program so that the shares of Common Stock
subject to those issuances or awards shall automatically vest (or vest and
become issuable) in whole or in part immediately upon the occurrence of a
Hostile Take-Over or upon the subsequent termination of the Participant’s
Service by reason of an Involuntary Termination within a designated period
following the effective date of that Hostile Take-Over.
          E. The Plan Administrator’s authority under Paragraphs C and D of this
Section II shall also extend to any stock issuances, restricted stock units or
other share right awards intended to qualify as performance-based compensation
under Code Section 162(m), even though the automatic vesting of those issuances,
units or awards pursuant to Paragraph C or D of this Section II may result in
their loss of performance-based status under Code Section 162(m).
ARTICLE FOUR
AUTOMATIC OPTION GRANT PROGRAM
     I. OPTION TERMS
          A. Automatic Grants. Option grants shall be made pursuant to the
Automatic Option Grant Program in effect under this Plan as follows:
               Initial Grant: Each individual who is first elected or appointed
as a non-Employee Board member at any time on or after the Plan Effective Date
shall automatically be granted, on the date of such initial election or
appointment, a Non-Statutory Option to purchase 25,000 shares of Common Stock,
provided that individual has not previously been an Employee.
               Annual Grants:
               1. On February 13, 2006, each individual serving as a
non-Employee Board member on such date shall receive an automatic option grant
for 12,500 shares of Common Stock.
               2. On the first trading day in January each year, beginning with
the 2007 calendar year, each individual serving as a non-Employee Board member
on such grant date shall receive an automatic option grant for 12,500 shares of
Common Stock.
               3. There shall be no limit on the number of such annual
12,500-share option grants any one continuing non-Employee Board member may
receive over his or her period of Board or Board committee service, and
non-Employee Board members who have previously been Employees or who have
otherwise received one or more stock option grants from the Corporation prior to
the Plan Effective Date shall be eligible to receive one or more such annual
option grants over their period of continued Board service.

18



--------------------------------------------------------------------------------



 



     B. Exercise Price.
               1. The exercise price per share shall be equal to 100% of the
Fair Market Value per share of Common Stock on the option grant date.
               2. The exercise price shall be payable in one or more of the
alternative forms authorized under the Discretionary Grant Program as set forth
in Section I.A.2 of Article Two. Except to the extent the sale and remittance
procedure specified thereunder is utilized, payment of the exercise price for
the purchased shares must be made on the Exercise Date.
          C. Option Term. Each option shall have a maximum term of ten years
measured from the option grant date, subject to earlier termination following
the Optionee’s cessation of Board and/or Board committee service.
          D. Exercise and Vesting of Options. Each option shall be immediately
exercisable for any or all of the option shares. However, any unvested shares
purchased under the option shall be subject to repurchase by the Corporation, at
the lower of (i) the exercise price paid per share or (ii) the Fair Market Value
per share of Common Stock at the time of repurchase, upon the Optionee’s
cessation of Board and/or Board committee service prior to vesting in those
shares. The shares subject to each initial 25,000-share grant shall vest, and
the Corporation’s repurchase right shall lapse, in a series of 36 successive
equal monthly installments upon the Optionee’s completion of each month of
service as a Board member over the three -year period measured from the option
grant date. The shares subject to each annual option grant made to a
non-Employee Board member for his or her continued Board or Board committee
service shall vest, and the Corporation’s repurchase right shall lapse, in one
installment upon the Optionee’s completion of one year of Board service measured
from the grant date. Each Prorated Committee Grant shall vest in one installment
on the first trading day in January of the year following the year in which the
Pro-rated Committee Grant was made and the Corporation’s right of repurchase
shall lapse with respect to the shares subject to any such Pro-rated Committee
Grant on such date.
          E. Limited Transferability of Options. Each option under this
Article Four may be assigned in whole or in part during the Optionee’s lifetime
to one or more of his or her Family Members or to a trust established
exclusively for the Optionee and/or one or more such Family Members, to the
extent such assignment is in connection with the Optionee’s estate plan or
pursuant to a domestic relations order. The assigned portion may only be
exercised by the person or persons who acquire a proprietary interest in the
option pursuant to the assignment. The terms applicable to the assigned portion
shall be the same as those in effect for the option immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Plan Administrator may deem appropriate. The Optionee may also designate one
or more persons as the beneficiary or beneficiaries of his or her outstanding
options under this Article Four pursuant to Section I.F. of Article Two, and the
options shall, in accordance with such designation, automatically be transferred
to such beneficiary or beneficiaries upon the Optionee’s death while holding
those options. Such beneficiary or beneficiaries shall take the transferred
options subject to all the terms and conditions of the applicable agreement
evidencing

19



--------------------------------------------------------------------------------



 



each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.
          F. Termination of Board Service. The following provisions shall govern
the exercise of any options held by the Optionee at the time the Optionee ceases
to serve as a Board member:
          1. The Optionee (or, in the event of Optionee’s death while holding
the option, the personal representative of the Optionee’s estate or the person
or persons to whom the option is transferred pursuant to the Optionee’s will or
the laws of inheritance or the designated beneficiary or beneficiaries of such
option) shall have a 12-month period following the date of such cessation of
Board service in which to exercise such option. However, should the Optionee
cease Board service by reason of Retirement, Permanent Disability or death, the
option will remain exercisable for the balance of the option term.
          2. During the applicable post-Board service exercise period, the
option may not be exercised in the aggregate for more than the number of vested
shares of Common Stock for which the option is exercisable at the time of the
Optionee’s cessation of Board service.
          3. Should the Optionee cease to serve as a Board member by reason of
death or Permanent Disability, then all shares at the time subject to the option
shall immediately vest so that such option may, during the remainder of the
option term, be exercised for any or all of those shares as fully vested shares
of Common Stock.
          4. In no event shall the option remain exercisable after the
expiration of the option term. Upon the expiration of the applicable post-Board
service exercise period or (if earlier) upon the expiration of the option term,
the option shall terminate and cease to be outstanding for any vested shares for
which the option has not been exercised. However, the option shall, immediately
upon the Optionee’s cessation of Board service for any reason other than death
or Permanent Disability, terminate and cease to be outstanding to the extent the
option is not otherwise at that time exercisable for vested shares.

  II.   CHANGE IN CONTROL/HOSTILE TAKE-OVER/HOSTILE TENDER-OFFER

          A. In the event of a Change in Control while the Optionee remains a
Board member, the shares of Common Stock at the time subject to each outstanding
option held by such Optionee under this Automatic Option Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Change in Control, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Immediately following
the consummation of the Change in Control, each automatic option grant shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation

20



--------------------------------------------------------------------------------



 



(or parent thereof) or otherwise continued in effect pursuant to the terms of
the Change in Control.
          B. In the event of a Hostile Take-Over while the Optionee remains a
Board member, the shares of Common Stock at the time subject to each outstanding
option held by such Optionee under this Automatic Option Grant Program but not
otherwise vested shall automatically vest in full so that each such option
shall, immediately prior to the effective date of the Hostile Take-Over, become
exercisable for all the option shares as fully vested shares of Common Stock and
may be exercised for any or all of those vested shares. Each such option shall
remain exercisable for such fully vested option shares until the expiration or
sooner termination of the option term or the surrender of the option in
connection with a Hostile Tender-Offer.
          C. All outstanding repurchase rights under this Automatic Option Grant
Program shall automatically terminate, and the shares of Common Stock subject to
those terminated rights shall immediately vest in full, in the event of any
Change in Control or Hostile Take-Over.
          D. Upon the occurrence of a Hostile Tender-Offer while the Optionee
remains a Board member, such Optionee shall have a 30-day period in which to
surrender to the Corporation each of his or her outstanding options under this
Automatic Option Grant Program. The Optionee shall in return be entitled to a
cash distribution from the Corporation in an amount equal to the excess of
(i) the Tender-Offer Price of the shares of Common Stock at the time subject to
each surrendered option (whether or not the Optionee is otherwise at the time
vested in those shares) over (ii) the aggregate exercise price payable for such
shares. Such cash distribution shall be paid within five days following the
surrender of the option to the Corporation. No approval or consent of the Board
or any Plan Administrator shall be required at the time of the actual option
surrender and cash distribution.
          E. Each option which is assumed in connection with a Change in Control
or otherwise continued in effect shall be appropriately adjusted, immediately
after such Change in Control, to apply to the number and class of securities
which would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. Appropriate adjustments shall also be made to the exercise price
payable per share under each outstanding option, provided the aggregate exercise
price payable for such securities shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption of the
outstanding options under the Automatic Option Grant Program, substitute one or
more shares of its own common stock with a fair market value equivalent to the
cash consideration paid per share of Common Stock in such Change in Control.
     III. REMAINING TERMS
          The remaining terms of each option granted under the Automatic Option
Grant Program shall be the same as the terms in effect for option grants made
under the Discretionary Grant Program.

21



--------------------------------------------------------------------------------



 



ARTICLE FIVE
MISCELLANEOUS
     I. TAX WITHHOLDING
          A. The Corporation’s obligation to deliver shares of Common Stock upon
the exercise of options or stock appreciation rights or the issuance or vesting
of such shares under the Plan shall be subject to the satisfaction of all
applicable income and employment tax withholding requirements.
          B. The Plan Administrator may, in its discretion, provide any or all
holders of Non-Statutory Options (other than the options granted under the
Automatic Option Grant Program), stock appreciation rights, restricted stock
units or any other share right awards pursuant to which vested shares of Common
Stock are to be issued under the Plan and any or all Participants to whom vested
or unvested shares of Common Stock are issued in a direct issuance under the
Stock Issuance Program with the right to use shares of Common Stock in
satisfaction of all or part of the Withholding Taxes to which such holders may
become subject in connection with the exercise of their options or stock
appreciation rights, the issuance to them of vested shares or the subsequent
vesting of unvested shares issued to them. Such right may be provided to any
such holder in either or both of the following formats:
               Stock Withholding: The election to have the Corporation withhold,
from the shares of Common Stock otherwise issuable upon the exercise of such
Non-Statutory Option or stock appreciation right or upon the issuance of
fully-vested shares, a portion of those shares with an aggregate Fair Market
Value equal to the percentage of the Withholding Taxes (not to exceed 100%)
designated by the holder. The shares of Common Stock so withheld shall not
reduce the number of shares of Common Stock authorized for issuance under the
Plan under Section V of Article One.
               Stock Delivery: The election to deliver to the Corporation, at
the time the Non-Statutory Option or stock appreciation right is exercised, the
vested shares are issued or the unvested shares subsequently vest, one or more
shares of Common Stock previously acquired by such holder (other than in
connection with the exercise, share issuance or share vesting triggering the
Withholding Taxes) with an aggregate Fair Market Value equal to the percentage
of the Withholding Taxes (not to exceed 100%) designated by the holder. The
shares of Common Stock so delivered shall not be added to the shares of Common
Stock authorized for issuance under the Plan under Section V of Article One.
     II. ASSUMPTION OR SUBSTITUTION OF OPTIONS
          A. The shares of Common Stock reserved for issuance under the Plan
may, in the sole discretion of the Plan Administrator, be used to fund one or
more shares of Common Stock issuable upon the exercise of (i) any Code
Section 422 incentive stock option originally granted by a corporation or other
entity acquired by the Corporation (or any Parent or Subsidiary), whether by
merger or asset or stock sale, and assumed by the Corporation in connection with
that acquisition or (ii) any Incentive Option granted under this Plan in

22



--------------------------------------------------------------------------------



 



substitution for such incentive stock option of the acquired entity. Any such
assumption or substitution of options shall not be deemed to contravene the
option exercise price requirements of Section I.A of Article Two, even if the
exercise price per share of Common Stock under the assumed or substituted option
is less than 100% of the Fair Market Value per share of Common Stock on the date
such assumption or substitution is effected, provided all of the following
requirements are satisfied:
          1. The excess of the aggregate Fair Market Value of the shares of
Common Stock subject to the assumed or substituted option immediately after the
assumption or substitution over the aggregate exercise price in effect for those
shares is not greater than the excess of the aggregate Fair Market Value of the
shares of stock subject to the option immediately prior to such assumption or
substitution over the aggregate exercise price payable for those shares.
          2. The ratio of the exercise price to the Fair Market Value per share
of Common Stock subject to the assumed or substituted option immediately after
such assumption or substitution is no more favorable to the Optionee than the
ratio of the exercise price to the Fair Market Value per share immediately prior
to such assumption or substitution.
          3. The assumed or substituted option does not provide the Optionee
with any additional benefits the Optionee did not otherwise have under the
option immediately prior to the assumption or substitution.
          4. In the case of a substitution, the option granted by the acquired
entity must be cancelled at the time of such substitution, and the Optionee must
have no further rights under that cancelled option.
     III. SHARE ESCROW/LEGENDS
          Unvested shares may, in the Plan Administrator’s discretion, be held
in escrow by the Corporation until the Participant’s interest in such shares
vests or may be issued directly to the Participant with restrictive legends on
the certificates evidencing those unvested shares.
     IV. EFFECTIVE DATE AND TERM OF THE PLAN
          A. The Plan became effective on the Plan Effective Date, and was
approved by the stockholders at the 2004 Annual Meeting.
          B. The Plan shall serve as the successor to the Predecessor Plan, and
no further option grants or stock issuances shall be made under the Predecessor
Plan following the 2004 Annual Meeting. All options outstanding under the
Predecessor Plan at the time of the 2004 Annual Meeting were transferred to the
Plan and shall be treated as outstanding options under the Plan. However, each
outstanding option so transferred shall continue to be governed solely by the
terms of the documents evidencing such option, and no provision of the Plan
shall be deemed to affect or otherwise modify the rights or obligations of the
holders of such transferred options with respect to their acquisition of shares
of Common Stock.

23



--------------------------------------------------------------------------------



 



          C. The Plan was amended and restated effective February 10, 2006 to
effect the following changes to the Automatic Option Grant Program: (i) increase
the number of shares of Common Stock subject to each annual option grant under
the Automatic Option Grant Program from 10,000 shares to 12,500 shares, and for
the 2006 year only, change the grant date of such annual option grant and
(ii) eliminate option grants awarded to Board members who serve as members of a
Board committee. In addition, effective February 10, 2006, the Plan was amended
and restated to (i) amend the definition of Fair Market Value and (ii) establish
the Board as the Plan Administrator.
          D. One or more provisions of the Plan, including (without limitation)
the option/vesting acceleration provisions of Article Two relating to Changes in
Control and Hostile Take-Overs, may, in the Plan Administrator’s discretion, be
extended to one or more options incorporated from the Predecessor Plan which do
not otherwise contain such provisions.
          E. The Plan shall terminate upon the earliest to occur of (i) March 1,
2014, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully vested shares or (iii) the termination of all
outstanding options, stock appreciation rights, restricted stock units and other
share right awards in connection with a Change in Control. Should the Plan
terminate on March 1, 2014, then all option grants, stock appreciation rights,
unvested stock issuances, restricted stock units and other share right awards
outstanding at that time shall continue to have force and effect in accordance
with the provisions of the documents evidencing such grants, issuances or
awards.
     V. AMENDMENT OF THE PLAN
          A. The Board shall have complete and exclusive power and authority to
amend or modify the Plan in any or all respects. However, no such amendment or
modification shall adversely affect the rights and obligations with respect to
stock options, stock appreciation rights, unvested stock issuances or other
stock-based awards at the time outstanding under the Plan unless the Optionee or
the Participant consents to such amendment or modification. In addition,
amendments to the Plan will be subject to stockholder approval to the extent
required under applicable law or regulation or pursuant to the listing standards
of the stock exchange on which the Common Stock is at the time primarily traded.
Notwithstanding the foregoing, subject to the limitations of applicable law, if
any, and without the affected Optionee’s or Participant’s consent, the Board may
amend the terms of any one or more options, stock appreciation rights and/or
stock-based awards if necessary to bring the awards into compliance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Plan
Effective Date.
          B. Options and stock appreciation rights may be granted under the
Discretionary Grant Program and stock-based awards may be made under the Stock
Issuance Program that in each instance involve shares of Common Stock in excess
of the number of shares then available for issuance under the Plan, provided no
shares shall actually be issued pursuant to those grants or awards until the
number of shares of Common Stock available for issuance under the Plan is
sufficiently increased either by (i) the automatic annual share increase
provisions of Section V.B. of Article One or (ii) the stockholder approval of an
amendment of the Plan

24



--------------------------------------------------------------------------------



 



sufficiently increasing the share reserve. If stockholder approval is required
and is not obtained within 12 months after the date the first excess grant or
award made against such contingent increase, then any options, stock
appreciation rights or other stock-based awards granted on the basis of such
excess shares shall terminate and cease to be outstanding.
          C. To the extent that the Board determines that any award granted
under the Plan is subject to Section 409A of the Code, the agreement evidencing
such award shall incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1) of the Code. To the extent
applicable, the Plan and award agreements shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued or amended after the Plan
Effective Date. Notwithstanding any provision of the Plan to the contrary, in
the event that following the Plan Effective Date the Board determines that any
award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the Effective Date), the Board may adopt such amendments to the
Plan and the applicable award agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to
(i) exempt the award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the award, or (ii) comply
with the requirements of Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued or amended
after the Plan Effective Date.
     VI. USE OF PROCEEDS
          Any cash proceeds received by the Corporation from the sale of shares
of Common Stock under the Plan shall be used for general corporate purposes.
     VII. REGULATORY APPROVALS
          A. The implementation of the Plan, the granting of any stock option,
stock appreciation right or other stock-based award under the Plan and the
issuance of any shares of Common Stock (i) upon the exercise or vesting of any
granted option, stock appreciation right or other stock-based award or
(ii) under the Stock Issuance Program shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the stock options granted under it and the
shares of Common Stock issued pursuant to it.
          B. No shares of Common Stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of applicable securities laws, including the filing
and effectiveness of the Form S-8 registration statement for the shares of
Common Stock issuable under the Plan, and all applicable listing requirements of
any stock exchange on which Common Stock is then listed for trading.

25



--------------------------------------------------------------------------------



 



     VIII. NO EMPLOYMENT/SERVICE RIGHTS
          Nothing in the Plan shall confer upon the Optionee or the Participant
any right to continue in Service for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Corporation
(or any Parent or Subsidiary employing or retaining such person) or of the
Optionee or the Participant, which rights are hereby expressly reserved by each,
to terminate such person’s Service at any time for any reason, with or without
cause or Misconduct.

26



--------------------------------------------------------------------------------



 



APPENDIX
          The following definitions shall be in effect under the Plan:
          A. Automatic Option Grant Program shall mean the automatic option
grant program in effect under Article Four of the Plan.
          B. Board shall mean the Corporation’s Board of Directors.
          C. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:
          1. a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than 50% of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,
          2. a stockholder-approved sale, transfer or other disposition of all
or substantially all of the Corporation’s assets, or
          3. the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than 50% of the
total combined voting power of the Corporation’s securities (as measured in
terms of the power to vote with respect to the election of Board members)
outstanding immediately after the consummation of such transaction or series of
related transactions, whether such transaction involves a direct issuance from
the Corporation or the acquisition of outstanding securities held by one or more
of the Corporation’s existing stockholders.
          D. Code shall mean the Internal Revenue Code of 1986, as amended.
          E. Common Stock shall mean the Corporation’s common stock.
          F. Corporation shall mean Ardea Biosciences, Inc., a Delaware
corporation, and any corporate successor to all or substantially all of the
assets or voting stock of Ardea Biosciences, Inc. which has by appropriate
action assumed the Plan.

Appendix-1



--------------------------------------------------------------------------------



 



          G. Discretionary Grant Program shall mean the discretionary grant
program in effect under Article Two of the Plan pursuant to which stock options
and stock appreciation rights may be granted to one or more eligible
individuals.
          H. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established), subject to the control and direction of the employer entity as to
both the work to be performed and the manner and method of performance.
          I. Exercise Date shall mean the date on which the Corporation shall
have received written notice of the option exercise.
          J. Executive shall mean any Employee of the Corporation who,
immediately prior to the closing of a Change in Control, holds the title of vice
president or higher.
          K. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
          1. If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange and
published in The Wall Street Journal. If there is no closing selling price for
the Common Stock on the date in question, then the Fair Market Value shall be
the closing selling price on the last preceding date for which such quotation
exists.
          2. If the Common Stock is at the time quoted on a national or regional
securities exchange or market system (including over-the-counter markets)
determined by the Plan Administrator to be the primary market for the Common
Stock, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is officially reported by
such exchange or market system. If there is no closing selling price for the
Common stock on the date in question, then the Fair Market Value shall be the
closing selling price of a share of Common Stock on the last preceding date for
which such quotation exists.
          3. If the Fair Market Value of the Common Stock cannot be determined
in accordance with the provisions of (i) or (ii) above, then the Fair Market
Value shall be determined in a manner prescribed by the Plan Administrator after
taking into account such factors as the Plan Administrator shall deem
appropriate.
          L. Family Member means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, bother-in-law or sister-in-law.

Appendix-2



--------------------------------------------------------------------------------



 



          M. Hostile Take-Over shall mean a change in ownership or control of
the Corporation effected through either of the following transactions:
          1. a change in the composition of the Board over a period of 36
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination, or
          2. a Hostile Tender-Offer.
          N. Hostile Tender-Offer shall mean the acquisition, directly or
indirectly, by any person or related group of persons (other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under common control with, the Corporation) of beneficial ownership
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more
than 20% of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders which the Board does not recommend such stockholders
to accept.
          O. Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.
          P. Involuntary Termination shall mean the termination of the Service
of any individual which occurs by reason of:
          1. such individual’s involuntary dismissal or discharge by the
Corporation (or any Parent or Subsidiary) for reasons other than Misconduct, or
          2. such individual’s voluntary resignation following (A) a change in
his or her position with the Corporation (or any Parent or Subsidiary) which
materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than 15% or
(C) a relocation of such individual’s place of employment by more than 50 miles,
provided and only if such change, reduction or relocation is effected by the
Corporation (or any Parent or Subsidiary) without the individual’s consent.
          Q. Misconduct shall mean the commission of any act of fraud,
embezzlement or dishonesty by the Optionee or Participant, any unauthorized use
or disclosure by such person of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by such person adversely affecting the business or affairs of the Corporation
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not in any way preclude or restrict the right of the Corporation (or any
Parent or Subsidiary) to discharge or dismiss any Optionee, Participant or other
person in the Service of

Appendix-3



--------------------------------------------------------------------------------



 



the Corporation (or any Parent or Subsidiary) for any other acts or omissions,
but such other acts or omissions shall not be deemed, for purposes of the Plan,
to constitute grounds for termination for Misconduct.
          R. 1934 Act shall mean the Securities Exchange Act of 1934, as
amended.
          S. Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.
          T. Optionee shall mean any person to whom an option is granted under
the Discretionary Grant Program or Automatic Option Grant Program.
          U. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.
          V. Participant shall mean any person who is issued shares of Common
Stock or restricted stock units or other stock-based awards under the Stock
Issuance Program.
          W. Permanent Disability or Permanently Disabled shall mean the
inability of the Optionee or the Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment expected to result in death or to be of continuous duration of
12 months or more. However, solely for purposes of the Automatic Option Grant
Program, Permanent Disability or Permanently Disabled shall mean the inability
of the non-Employee Board member to perform his or her usual duties as a Board
member by reason of any medically determinable physical or mental impairment
expected to result in death or to be of continuous duration of 12 months or
more.
          X. Plan shall mean the Corporation’s 2004 Stock Incentive Plan, as set
forth in this document.
          Y. Plan Administrator shall mean the Board acting in its
administrative capacity under the Plan.
          Z. Plan Effective Date shall mean the March 2, 2004 date on which the
Plan was adopted by the Board, subject to stockholder approval at the 2004
Annual Meeting.
          AA. Predecessor Plan shall mean the Corporation’s 2000 Equity
Incentive Plan in effect immediately prior to the 2004 Annual Stockholders
Meeting.
          BB. Retirement shall mean the termination of Employee status after the
later of (i) the completion of five years of Service in Employee status or
(ii) attainment of age 55. For purposes of any options granted under the
Automatic Option Grant Program, Retirement shall mean the cessation of Board
service after the later of (i) the completion of five years of Board service or
(ii) attainment of age 55.

Appendix-4



--------------------------------------------------------------------------------



 



          CC. Section 16 Insider shall mean an officer or director of the
Corporation subject to the short-swing profit liabilities of Section 16 of the
1934 Act.
          DD. Service shall mean the performance of services for the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established)
by a person in the capacity of an Employee, a non-Employee member of the board
of directors or a consultant or independent advisor, except to the extent
otherwise specifically provided in the documents evidencing the option grant or
stock issuance. Service shall not be deemed to cease during a period of military
leave, sick leave or other personal leave approved by the Corporation; provided,
however, that for a leave which exceeds 90 days, Service shall be deemed, for
purposes of determining the period within which any outstanding option held by
the Optionee in question may be exercised as an Incentive Option, to cease on
the 91st day of such leave, unless the right of that Optionee to return to
Service following such leave is guaranteed by law or statute. Except to the
extent otherwise required by law or expressly authorized by the Plan
Administrator, no Service credit shall be given for vesting purposes for any
period the Optionee or Participant is on a leave of absence.
          EE. Stock Exchange shall mean either the American Stock Exchange, the
New York Stock Exchange or the NASDAQ Stock Market LLC.
          FF. Stock Issuance Agreement shall mean the agreement entered into by
the Corporation and the Participant at the time of issuance of shares of Common
Stock under the Stock Issuance Program.
          GG. Stock Issuance Program shall mean the stock issuance program in
effect under Article Three of the Plan.
          HH. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
          II. 10% Stockholder shall mean the owner of stock (as determined under
Code Section 424(d)) possessing more than ten percent of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).
          JJ. Tender-Offer Price shall mean the greater of (i) the Fair Market
Value per share of Common Stock on the date the option is surrendered to the
Corporation in connection with a Hostile Tender-Offer or (ii) the highest
reported price per share of Common Stock paid by the tender offeror in effecting
such Hostile Tender-Offer. However, if the surrendered option is an Incentive
Option, the Tender-Offer Price shall not exceed the clause (i) price per share.
          KK. Withholding Taxes shall mean the applicable income and employment
withholding taxes to which the holder of an option or stock appreciation right
or shares of Common Stock under the Plan may become subject in connection with
the grant or exercise of those options or stock appreciation rights or the
issuance or vesting of those shares.

Appendix-5